Simpson Thacher & Bartlett llp 425 Lexington Avenue New York, N.Y. 10017-3954 (212) 455-2000 Facsimile (212) 455-2502 Direct Dial Number (212) 455-3066 E-Mail Address jmercado@stblaw.com July30, 2014 Ms. Jennifer Monick Senior Staff Accountant Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, CD 20549 Re: IRSA Investments and Representations Inc.: Form 20-F Filed on October 31, 2013, File No. 001-13542; IRSA Investments and Representations Inc Form Filed October 31, 2012, File No. 001-13542 Dear Ms. Monick: On behalf of IRSA Investments and Representations Inc. (the “Company”), we are writing to respond to additional comments raised in the Staff’s comment letter dated June 12, 2014 (the “Comment Letter”) relating to the above-referenced annual reports (the “Annual Reports”) of the Company originally submitted on October 31, 2013 and October 31, 2012, pursuant to the Securities Exchange Act of 1934, as amended. We are providing the following responses to the comments contained in the comment letter. For convenience of reference, we have reproduced below in bold the text of the comments of the Staff. The responses and information described below are based upon information provided to us by the Company. Form 20-F for the fiscal year ended June 30, 2013 1) Within your next response, please provide to us the management representations requested at the end of our March 28, 2014 letter on the registrant’s letterhead and signed by a representative of the registrant. The Company has included together with this correspondence representations from its management as requested at the end of the Staff’s March 28, 2014, letter. 2) We note your correspondence dated October 18, 2013, January 2, 2014 and January 24, 2014 and your responses to comments 2 and 10 in your correspondence dated April 30, 2014. We continue to evaluate your responses. The Company acknowledges that the Staff continues to evaluate the Company’s previous responses to comments 2 and 10 in the letter dated April 30, 2014. Item 5. Operating and Financial Review and Prospects, page 54 3) We note that the company uses exchange rates published by the Argentina Central Bank to covert its operations conducted in currencies other than its functional currency to Argentina Pesos for financial statement presentation purposes. In future filings, please disclose summarized financial information for these operations including the exchange rates used. Additionally, as a parallel market exchange rate exists in Argentina, please disclose the impact to the company’s operations if the parallel rates were used as opposed to the official rate for the periods presented. Please provide us with an example of your proposed disclosures. In response to the Staff’s comment, the Company respectfully advises the Staff that effective as of the consolidated financial statements for the year ended June 30, 2014, the Comisión Nacional de Valores (National Securities Exchange Commission of Argentina), or CNV, requires that the Company include a schedule in its financial statements showing summarized asset and liability balances in foreign currency together with the applicable exchange rate used, based on official exchange rates as discussed below.The following schedule is an example of the disclosure to be included in the Company’s future filings. Items (3) Amount of foreign currency (2) Prevailing exchange rate (1) Total as of 06.30.14 Amount of foreign currency (2) Prevailing exchange rate (1) Total as of 06.30.13 Assets Restricted assets US Dollar Total restricted assets Trade and other receivables Uruguayan Peso US Dollar Euros Swiss francs Total trade and other receivables Investment in financial assets US Dollar Uruguayan Peso Argentine Peso Total Investment in financial assets Derivative financial instruments US Dollar Total Derivative financial instruments Cash and cash equivalents Uruguayan Peso US Dollar Euros Swiss francs Pounds Yenes Brazilian Reais Total Cash and cash equivalents Liabilities Trade and other payables Uruguayan Peso US Dollar Brazilian Reais Euros Bolivian Total trade and other payables Borrowings US Dollar Argentine Peso Total borrowings Derivative financial instruments US Dollar Total Derivative financial instruments Exchange rate as of June 30, 2014 and June 30, 2013 according to Banco Nación Argentina records. Considering foreign currencies those that differ from Company’s functional currency at each period/year-end. The Company uses derivative instruments as complement in order to reduce its exposure to exchange rate movements. In connection with the Staff’s request that the Company disclose the impact on its operations of comparing the parallel exchange rates as opposed to the official exchange rates, the Company respectfully advises the Staff that since Executive Branch Decree No. 260/2002 was enacted, there is only one official exchange rate in Argentina which is settled through the Mercado Único Libre de Cambios (the Unitary Free Market Exchange Rate), or “MULC”, pursuant to which the Argentine Central Bank (BCRA) supervises the purchase and sale of foreign currency. Under Communication “A” 3471, as amended, the BCRA established certain restrictions and requirements applicable to foreign currency exchange transactions. In this regard, the Company performs all transactions and payments in foreign currency through the MULC, at the applicable exchange rate. The prevailing exchange rate results from the supply and demand of foreign currency available in the market where entities authorized by the BCRA trade foreign currency. The parallel exchange rates are published by the local press based on calculations derived from informal transactions performed outside the MULC, all of which transactions are technically in legal breach of the restrictions and requirements imposed by the BCRA.Furthermore, and in accordance with Communication “A” 3471, as amended, these transactions that are consummated outside the MULC are subject to the sanctions imposed by the Criminal Foreign Exchange Regime. As a result of the foregoing, the Company respectfully advises the Staff that it is not able to inform the results of its operations based on the parallel exchange rates as it would have to take into account an exchange rate derived from illegal transactions, which is in violation of applicable regulation in Argentina. Item 8. Financial Information, page 100 Other Litigation, page 101 4) We note your response to our prior comment 7. Please provide more detail about the nature of the certain formal errors in the transcription of the financial statements into the Inventory and Balance Sheet Book. Include within your response the financial statement impacts of the errors and how such errors were rectified. Additionally, tell us how management considered these errors when evaluating their internal control over financial reporting and disclosure controls and procedures. In response to the Staff’s comment, the Company respectfully advises the Staff that the charge filed by CNV was related to the Inventory and Balance Sheet Book and was based on the failure by the Company to comply with certain formalities in the presentation of a table included in the Memoria (Annual Report). Applicable law, requires that the corrections of any errors in the Annual Report include a legend identifying each error and the way in which it was corrected, including insertion of the holographic signature from the chairman of the board. In this case, the Company first corrected the mistake and after the request from the CNVincluded the legend and the holographic signature of the chairman, required by the relevant formalities. Although the aforementioned table was correctly included in the financial statements of the Company, which were contained within the Memoria (Annual Report) in the subsequent pages of the relevant book, the CNV pursued the imposition of a fine given the failure to comply with the technical formalities of applicable law. Under Argentine Law, the Memoria (Annual report) is a report issued by the Board of Directors that summarizes the results of operations of the Company included in the financial statement, that in essence is a simplified version of the Form 20-F. The magnitude of the fine imposed by the CNV (AR$ 270,000 equivalent to USD 49.632) demonstrates the immaterial nature of the alleged violations. As a result of the above, the Company understands that the internal control over financial reporting and disclosure controls and procedures were not involved nor was there any breach of applicable controls as a result of this incident. Moreover, the Company has appealed the CNV assessment, which is proceeding in Court Room No. IV of the National Chamber of Appeals in Federal Administrative Procedures (Cámara Nacional de Apelaciones en lo Contencioso Administrativo Federal). Notes to Consolidated Financial Statements, page F-10 4. Acquisitions, dispositions and authorization pending approval, page F-86 Acquisition of equity interest in joint venture, page F-87 5) We note your response to our prior comment 11. Please revise your disclosure in future filings to clarify that the Ps. 6.1 million was recognized as an asset within Trade and other receivables and not as a credit. In response to the Staff’s comment, the Company respectfully advises the Staff that it will revise the disclosure in its future Exchange Act filings to clarify that the Ps. 6.1 million was recognized as an asset. Restrictions, commitments and other matters in respect of joint ventures, page F-124 10. Interests in associates, page F-129 6) We note your response to our prior comment 15. Please provide the assumptions utilized by the company to determine the fair and in use values for the BHSA investment. Within your response please describe the reasons for the large difference between the two amounts. In response to the Staff’s comment, the Company respectfully advises the Staff that as indicated in its response to the Staff’s comment letter dated March 28, 2014, it applied the guidance set forth in IAS 36 and compared the carrying amount of its investment in BHSA with its value in use as of June 30, 2013 to conclude that no impairment charge is required. The value in use for the Company’s investment in BHSA was calculated as the present value of the investor’s share of the associate’s future cash flows. Key assumptions the Company used in determining the value in use of its investment in BHSA were the following: 1. Projected cash flows for 2014 to 2021 were prepared using information derived from BHSA’s business plan, including its two-year business plan disclosed to the Argentine Central Bank. A terminal value was added to this forecast. 2. Origination volume (mortgage, personal, credit card and corporate loans) and the evolution of customer´s deposits were estimated using information internally developed by BHSA. 3. Interest rate and exchange rates were projected based on expected macroeconomic conditions, BADLAR Interest Rate1 projections, market exchange rate expectations derived from the prevailing Forward Exchange Rate Curve and interest and exchange rate regulations of the Argentine Central Bank. 4. Future cash flow assumes the revolving of debt amortization, consistently with BHSA past experience and its stated strategy. 5. Future cash flows were deflated using the “Coeficiente de Estabilidad de Referencia” (CER) to express them in real terms. 6. Projected cash flows, including the terminal value, were discounted using BHSA’s cost of equity rate of 16%. 1 BADLAR is the Private Interest Rate for deposits over Ps. 1,0 million with a maturity of 30 to 35 days. BADLAR is calculated daily by the Argentine Central Bank considering a survey that includes information of interest rates provided by the Principal Banks and Financial Institutions of the City of Buenos Aires and Great Buenos Aires. BADLAR is the most representative interest rate of the Argentine Financial System. The fair value of BHSA included in Note 10 of the Company’s consolidated financial statements was calculated using the quoted market price of the BHSA shares on the Buenos Aires Stock Exchange and multiplying by the number of shares the Company held as of June 30, 2013. The Company believes that the reason for the large difference between the value in use and the fair value of BHSA, determined as previously described, is the fact that quoted market prices are not representative of the value of the Company’s investment due to the relative lack of transactions on the Buenos Aires Stock Exchange. 16. Financial instruments by category, page F-145 7) We note your response to our prior comment 17. Please provide your analysis to support your conclusion that TGLT shares were traded with sufficient frequency and in a sufficient quantity for price information to be available at June 30, 2013 and 2011 but not at June 30, 2012. In response to the Staff’s comment, the Company advises the Staff that it followed the guidance set forth in IFRS 9 in order to measure and categorize the respective TGLT shares it hold. TGLT shares began trading publicly on November 5, 2010 and since then they traded normally with sufficient frequency and volume until the issuance of the Company’s consolidated financial statements for the year ended June 30, 2011 (October 30, 2012). Therefore, as of June 30, 2011, a quoted price for the TGLT shares was available and readily accessible. The Company therefore concluded that the TGLT shares were Level 1 assets as of the year ended June 30, 2011. For the year ended June 30, 2012, the Company considered that the definition of an active market in IFRS 9 was not met for the TGLT shares. IFRS 9 states in the relevant part as follows: A financial instrument is regarded as quoted in an active market if quoted prices are readily and regularly available from an exchange, dealer, broker, industry group, pricing service or regulatory agency, and those prices represent actual and regularly occurring market transactions on an arm’s length.The Company evaluated the following factors to conclude that an active market was not present for the TGLT shares for the year ended June 30, 2012: · There were four months of inactivity for the TGLT shares on the Buenos Aires Stock Exchange between March 2012 and June of 2012; · There was no activity whatsoever subsequent to the Company’s 2012 year-end(June 30, 2012) until the issuance of the Company’s consolidated financial statement for the year ended June 30, 2012 (October 30, 2012); · Price quotations were not being developed using current information (last available pricing information dated February 2012); and · Little information was publicly available After evaluation of these factors above, the Company concluded that the period of inactivity was significant enough to determine that TGLT shares were not trading in sufficient frequency and volume to provide pricing information on an ongoing basis. Therefore, the Company considered them to be Level 2 assets as of June 30, 2012. After the period of inactivity indicated above, the TGLT shares resumed trading on the Buenos Aires Stock Exchange. The Company closely monitored its trading activity and other publicly available information to determine the appropriate level of these securities and its measurement under the hierarchy of IFRS 9. The Company concluded that the TGLT shares were trading normally during the period from December 2012 until June 30, 2013, and beyond the Company’s year end until the issuance of the Company’s consolidated financial statement for the year ended June 30, 2013 (October 30, 2013). The Company therefore concluded that the TGLT shares were Level 1 assets as of its year ended June 30, 2013. 18. Trade and other receivables, page F-153 8) We note your response to our prior comment 19. Please tell us what account you credit when you receive these post-dated checks and debit trade and other receivables. In response to the Staff’s comment, the Company respectfully advises the Staff that when a customer pays using with a post-dated check, the receivable with the customer is not settled until it is cashed. Consequently, the receivable is still on the Company’s books. Just for disclosure purposes in the Company’s financial statements, the Company reclassifiesthe corresponding amount from a different account within trade and other receivables “Leases and services receivables” to “post-dated checks”. Management of the Company further hereby confirms and acknowledges the following: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. *** Please do not hesitate to contact me (212-455-3066) with any questions you may have regarding the above responses. Very truly yours, By: /s/Jaime Mercado cc: Matías Gaivironsky Leonardo Magliocco Eduardo Loiacono David L. Williams July 30, 2014 Ms. Jennifer Monick Senior Staff Accountant Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, CD 20549 Re: IRSA Investments and Representations Inc.: Form 20-F Filed on October 31, 2013, File No. 001-13542; IRSA Investments and Representations Inc Form Filed October 31, 2012, File No. 001-13542 Ladies and Gentlemen: In response to the Commission’s staff’s comment letter dated March 28, 2014 (the “comment letter”) relating to the above-referenced annual reports (the “Annual Report”) of IRSA Inversiones y Representaciones Sociedad Anónima (the “Company”), originally submitted on October 31, 2013 and October 31, 2012, pursuant to the Securities Act of 1933, as amended, the Company confirms its acknowledgment, in connection with its responses to the comment letter that: 1.the Company is responsible for the adequacy and accuracy of the disclosure in the filings; 2.Staff comments or changes to disclosure in response to Staff comments do not foreclose the Securities and Exchange Commission from taking any action with respect to the filings; and 3.the Company may not assert Staff comments as a defense in any proceeding initiated by the Securities and Exchange Commission or any person under the federal securities laws of the United States. Very truly yours, By: /s/ Matías Gaivironsky Name: Matías Gaivironsky Title: Chief Financial Officer
